Citation Nr: 1308330	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying reopening of the claim for service connection for lumbar degenerative disc disease (including as secondary to service-connected left knee disability).  The RO subsequently reopened the claim and denied it on the merits.  In September 2011 the Board reopened the claim and remanded it to the RO, via the Appeals Management Center (AMC), for further development.  As shown below, the requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a Decision Review Officer (DRO) at the RO in August 2009, and he thereafter testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing conducted at the RO in February 2011.  Transcripts of both of these hearings are contained in the claims file. 

The issue of entitlement to service connection for a psychiatric disorder, to include mood disorder as secondary to service-connected left knee disability, has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  




FINDINGS OF FACT

1.  A lumbar spine disability did not manifest in service or for many years thereafter, arthritis did not manifest within the one year presumptive period, and current lumbar spine disability is unrelated to service.

2.  Lumbar spine disability is not caused or aggravated by service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in or aggravated by service and lumbar spine degenerative disc disease may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  Lumbar spine disability is not proximately due to, the result of, or aggravated by, service-connected left knee disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above requirements.  In VCAA notice letters of March 2005, November 2005, and June 2010 the Veteran was duly informed of the evidence needed to establish entitlement to service connection for lumbar degenerative disc disease, based on direct service connection or secondary service connection including based on aggravation.  38 C.F.R. § 3.303, 3.310.  The issue was last readjudicated in a July 2012 SSOC.  These VCAA letters, taken as a whole, duly informed the Veteran of the notice and duty-to-assist provisions of the VCAA, including the respective responsibilities of the Veteran and VA in obtaining additional Federal and non-Federal records and the notice requirements under Dingess. 

The VCAA letters also requested that the Veteran advise VA of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  They also requested evidence and information about treatment after service, in support of the claim.  Based on information provided by the Veteran, VA treatment records were requested, obtained, and associated with the claims file, together with some private records submitted by the Veteran, as well as service treatment records (STRs) and service examination records.  There is no indication that pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file. 

The Veteran was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed lumbar degenerative disc disease disability claim herein adjudicated, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication herein of the claim for service connection for lumbar degenerative disc disease.

In September 2011 the issue was reopened and remanded for an addendum medical opinion.  This opinion was given in November 2011 and associated with the claims file, completing the RO/AMC's required substantial compliance with the September 2011 remand directive.  See Stegall, 11 Vet. App. 268.  As shown below, the opinion was adequate.

The November 2011 VA opinion, combined with the report of the November 2009 VA examination and an April 2010 opinion, taken together with the balance of the evidence of record, is adequate for the Board's adjudication herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination and subsequent opinions provided sufficient detail and supported their conclusions with analyses fully supported by review of the evidence presented.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further, the evidence so considered by the examination report and addendum was sufficient and encompassed the evidence of record.  Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for a lumbar degenerative disc disability including as secondary to a left knee disability.  38 C.F.R. § 3.159(c)(4).

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO/AMC has not pursued.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  Moreover, the Veteran addressed the issue by statements and testimony, including at a DRO hearing in August 2009 and at the hearing conducted before the undersigned Acting Veterans Law Judge in February 2011.  There has been no expressed indication that the Veteran desires a further opportunity to address the claim adjudicated herein.

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The issue of entitlement to service connection for lumbar degenerative disc disease, to include as secondary to a service-connected left knee disability, is thus ready to be considered on the merits.

II.  General Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  Id.

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ["a legal concept determining whether testimony may be heard and considered"] and credibility ["a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"]).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Service Connection for Lumbar Degenerative Disc Disease

In September 2011 the Board determined that new and material evidence had been submitted regarding the Veteran's claim for service connection for lumbar degenerative disc disease, to include as secondary to a service-connected left knee disability, and the issue was reopened and remanded for further development.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Veteran contends that in January 1975 while serving aboard a ship in the U.S. Navy, a mooring line became unattached and forcefully hit him in his knees, causing him to fall backwards onto his back.  The Veteran stated in his August 2009 DRO hearing that he began having lower back pain at separation from service in 1975 and that the back pain has continued since that time.  The Veteran also contends that, additionally, the pain in his back is aggravated by the stress placed on it from standing and walking incorrectly due to his service-connected left knee injury which also occurred at the time of his January 1975 accident.

The Veteran's STRs include a January 1975 treatment record which states that the Veteran was struck by a rope in the left knee, with slight swelling observed.  The Veteran then complained of pain in the right patella.  The record makes no additional mention of an injury to the lower back or of any complaints or treatment affecting the lower back.

A follow up consultation from the same day in January 1975 reports of the Veteran being struck in the left knee area by a mooring line, with resulting extreme pain with movement of the leg.  X-rays showed no fracture, and a contusion of the left leg was diagnosed.  There is again no mention of complaints or treatment relating to the lower back.  The STRs include multiple additional treatments for a left knee injury in January and February 1975, but contain no notation of any treatment or complaints of the lower back.

On the April 1975 separation examination and August 1976 "reaffiliation" examination, the spine was normal, and the Veteran indicated in the August 1976 report of medical history that he did not have and had never had recurrent back pain.

The Veteran has stated that he has had continuing back pain since the time of his 1975 injury to the present, but has only received medical care for it in more recent years.  The Veteran stated at his hearings that he did not start receiving medical care through VA until 1989 and was not treated for back pain until after he incurred an on-the-job back injury in 2001 or 2002, which he felt aggravated a pre-existing back injury.

In June 1989 the Veteran was given a VA examination at which he reported occasional low back pain.  An X-ray was performed of the back and found no abnormal findings.

The Veteran's private medical records from 2001 and 2002 show that he felt pain in his lower back after tossing a bed board into a truck.  A magnetic resonance imaging (MRI) scan performed in November 2001 showed broad based bulging of the disc at the 4-5 level with disc space narrowing and some circumferential compromise of the spinal canal at 4-5.  X-rays performed in December 2001 showed moderate degenerative changes and mild lumbar scoliosis at 4-5.  The Veteran's physician diagnosed him with lumbar degenerative disease.  The Veteran was treated with oral medication and physical therapy.  A note from January 2002 found that the Veteran was markedly improved, but was advised to avoid heavy lifting or prolonged standing.

The Veteran received a VA examination in September 2002 in which he complained of a long history of low back pain that became worse following his accident at work.  The examiner found that the Veteran had low back pain and that an MRI scan showed evidence of disc bulging.  The examiner noted that the claim that his back pain was secondary to his service-connected left knee injury was "speculative in nature."  The examiner was not provided with the claims file for review.

At a December 2003 VA examination for evaluating the knees, the examiner noted that the Veteran relayed symptoms similar to lumbar radiculopathy.

A VA MRI of the lumbar spine performed in December 2005 showed disc disease at L4 and L5 as well as loss of the heights of the interspace at L3-L4.  The Veteran's VA treatment records also show several other instances of complaints of lower back pain, including an April 2009 diagnosis of mood disorder due to chronic pain.

A private February 2006 MRI showed right paramedian herniated nucleus pulposus with cephalad extrusion at L4-L5 and left posterolateral herniation at L3-L4. 

In November 2009 the Veteran was afforded a VA examination of the knees and spine.  The examiner reviewed the claims file and noted at length the Veteran's history and STRs relating to his 1975 knee injury.  The examiner noted that the Veteran walked with a slight limp and a cane, and that he expressed symptoms of right lumbar and radicular pain.  She diagnosed the Veteran with lumbar degenerative disc disease and right sensory L3, L5 lumbar radiculopathy with moderate functional impairment not caused by or related to the left knee condition.  In an April 2010 addendum opinion, the examining physician added that the Veteran's lumbar degenerative disc disease was not caused by or related to service or to his service-connected left knee condition and that it was most likely age related.

In September 2011 the case was remanded to obtain a physician's opinion on whether the Veteran's back condition, though not caused by his service-connected left knee condition, could have been aggravated by the service-connected condition.  See 38 C.F.R. § 3.310.  In a November 2011 opinion, a VA physician reviewed the claims file and responded that it is less likely than not that the Veteran's lumbar degenerative disc disease was aggravated by his left knee disability, and that it was more likely consistent with his age.  The physician cited an American Medical Association Newsletter indicating that age, genetics, and intrinsic disc loading (body weight compared with size of the disc), were the predominant predictors of degenerative disc disease.

For the following reasons, application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting service connection on a direct or secondary basis in this case.

As the medical records and examination reports reflect that the Veteran has lumbar spine degenerative disc disease, he has met the current disability requirement.  The weight of the evidence reflects, however, that current lumbar spine disability is not related to service or caused or aggravated by service-connected left knee disability.  The opinion of the September 2002 VA examiner, which essentially concluded that it would be speculative to conclude that current lumbar spine pain is secondary to service-connected left knee disability weighs neither in favor of, or against, the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  The November 2009, April 2010, and November 2011 VA opinions, however, specifically indicated that the current lumbar spine disability was neither related to service or caused or aggravated by service-connected left knee disability, and was more likely due to age.  Although the reasoning of these opinions was not extensive, it was clear from the context of the opinions and examination reports that the physicians rendered their conclusion based on their examination of the Veteran and review of the relevant medical history, either in the claims file or as recounted by the Veteran.  As such, they are adequate and entitled to at least some probative weight, and they weight against the claim on both a direct and secondary basis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

There are no contrary medical opinions, but the Board must also consider the Veteran's lay statements indicating a relationship between the current lumbar spine disability and the in-service event or the service-connected left knee disability.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his lumbar disc disease appears to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In any event, even assuming the Veteran's competence to opine on this question, the Board finds the specific opinions of the trained health care professionals after examination to be of greater probative weight than the Veteran's general lay assertions.

In addition, the Board notes that while lay witnesses are competent to testify as to their observations, this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the Veteran's assertion that he injured his back during the January 1975 mooring line accident is not credible in light of the other evidence of record.  The Veteran's STRs describe the January 1975 event and its subsequent treatment in some detail, and it includes discussion of the Veteran's complaints of pain in his left and right knees and descriptions of how these injuries were subsequently cared for.  There is no mention of any complaints regarding the low back, as would be expected based on the Veteran's description of an injury due to a fall onto his back as a result of the incident.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  Moreover, the spine was normal on the April 1975 separation examination and August 1976 "reaffiliation" examination, and the Veteran indicated in the August 1976 report of medical history that he did not have and had never had recurrent back pain.  The Board finds that the contemporaneous evidence, in particular the denial of recurrent back pain in 1976, is of greater probative weight than the Veteran's statements made during the course of an appeal from the denial of compensation benefits indicating that he had back pain at separation and since that time.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

Finally, to the extent that lumbar degenerative disc disease is equivalent to arthritis and is therefore a chronic disease under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.3009(a), the above evidence reflects that neither arthritis nor its symptoms were noted in service or within the one year presumptive period.  The chronicity and continuity rules of 38 C.F.R. § 3.303(b), as well as the presumption of service connection under 38 C.F.R. § 3.307(a), are therefore not for application.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013). 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for lumbar degenerative disc disease on a direct, secondary, and presumptive basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for lumbar degenerative disc disease, to include as secondary to a service-connected left knee disability, is denied.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


